The appellant, on appeal from the county court, was convicted in the circuit court of Tuscaloosa county, Ala., under a complaint which charged:
"That he did have in his possession or in his charge as owner, agent, or otherwise, one or more cattle in a tick-infested or quarantine premise, range, farm, or pasture, that has not been released from state and federal quarantine; that he failed to dip said quarantined animal after receiving legal notice regularly once every two weeks on the day and at the vat specified by the inspector in charge."
The judgment entry recites the overruling of the defendant's motion to quash the complaint. The motion to quash, however, is not set out in the record, and, not being able to ascertain its contents, we are unable to say that the trial court was in error in overruling it. There is no bill of exceptions, and the time for filling one has expired.
We find no error in the record, and the judgment appealed from is affirmed.
Affirmed.